Affirmed by unpublished PER CURIAM opinion.
PER CURIAM.
Johnnie Lang Edwards appeals the magistrate judge’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. See Edwards v. Oberndori, No. CA-02-347-2 (E.D.Va. Feb. 6, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *757and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the exercise of jurisdiction by the magistrate judge pursuant to 28 U.S.C. § 636(c) (2000).